Citation Nr: 1225495	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  05-21 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for muscle and joint pain to include as due to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel




INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from August 21 to November 21, 1986 and served on active duty from December 27, 1990 to May 25, 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The issue of entitlement to service connection for muscle and joint pain to include as due to an undiagnosed illness is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

GERD has been found to have begun during active duty and has continued to the present.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, GERD was incurred in active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In the decision below, the Board has granted the Veteran's claim for service connection for GERD and, therefore, regardless of whether the duties to notify and assist have been met in this case, no harm or prejudice to the appellant has resulted.  Thus, the Board concludes that the current laws and regulations as they pertain to the elements of service connection have been complied with, a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

LAW AND ANALYSIS

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for GERD.

The medical evidence shows that the Veteran has a current disability.  The VA treatment records reveal that the Veteran has been diagnosed with GERD.

The Veteran contends that she first began to experience symptoms of GERD during active service.  However, the Veteran's service treatment records from her period of active service are unavailable.  In cases such as this, there is a heightened obligation to assist in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  When service treatment records are missing, a Veteran is competent to report on factual matters about which he or she had firsthand knowledge, including in-service injury, experiencing pain during service, reporting to sick call, and undergoing treatment.  See Washington, id.

Here, the Veteran has reported that she experienced symptoms of GERD during active service and that she was given Zantac to treat the symptoms during her period of active service.  She has stated that she continued to experience these symptoms since that time.  The service personnel records show that the Veteran served as a nurse during her period of active service.  The Board notes that medical evidence is not limited to that which is provided by doctors.  As provided by             38 C.F.R. § 3.159(a)(1), 'competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.'  The United States Court of Appeals for Veterans Claims (Court) has held that a nurse practitioner fits squarely into the requirement of section 3.159(a)(1) as a provider competent to provide diagnoses, statements, or opinions.  Similarly, in this case, the Veteran was a registered nurse, and thus, completed medical education and training and meets the requirement of section 3.159(a)(1) as one competent to provide diagnoses, statements, or opinions.  Cox v. Nicholson, 20 Vet. App. 563, 568-70 (2007).  The Board finds that the Veteran's statements are persuasive regarding her in-service symptoms and the continuity of the symptoms as the record does not contradict her statements and due to her medical knowledge from her career as a nurse.  

In light of the above, the Board finds that the evidence for and against the claim of service connection for GERD is at least in approximate balance.  While the Board acknowledges that the service treatment records are unavailable for the Veteran's period of active service, due to the Veteran's competent and credible statements as a nurse regarding her symptoms during active service, the Board attributes persuasive value to her statements.  Although the May 2011 VA examiner provided a negative nexus opinion, the examiner did not discuss the Veteran's reported in-service symptoms and her medical knowledge as a nurse.  Therefore, the Board finds that the evidence is at least in equipoise as to whether GERD was incurred in active service and the Board will resolve the benefit of the doubt in favor of the Veteran in this case as the law requires and grant service connection for GERD.     



ORDER

Service connection for GERD is granted.



REMAND

The Board remanded the Veteran's case in May 2011, in part, to request the Veteran's service treatment records related to her 1991 period of service, including as many requests as are necessary to the Alabama Adjutant General and the King Khalid Military City (KKMC) Hospital.  In a June 2011 response, the Alabama National Guard stated that there were no records on file.  The RO then requested the Veteran's service treatment records including those from the 75th field hospital.  The National Personnel Records Center (NPRC) responded that there were no service treatment records in file.  However, again, VA did not specifically request records from the KKMC Hospital.  Therefore, an additional request must be made for these identified records.  See Stegall v. West, 11 Vet. App. 268 (1998).

In the May 2011 remand, the Board ordered a VA medical opinion to determine the nature and etiology of the Veteran's muscle and joint pain including as due to undiagnosed illness.  The Board requested that the examiner opine as to whether the Veteran's degenerative joint disease of the cervical spine, degenerative disc disease with facet arthropathy of the lumbar spine and/or bilateral wrist strains are causally related to her periods of active service.  A VA medical opinion was obtained in May 2011.  The VA examiner opined that the Veteran's cervical and lumbar degenerative joint disease and wrist sprain were less likely as not caused by or a result of military service.  The rationale for the opinion was that the Veteran had no documented evidence of wrist conditions incurred during military service, all documentation for the conditions were following the dates of active duty and they were not undiagnosed Gulf War illnesses.  However, the Board finds that a new medical opinion is required prior to adjudication of the Veteran's claim.  Although the VA examiner's opinion responded adequately to the May 2011 remand directive, additional medical evidence is required.  Review of the claims file shows that the Veteran has consistently complained of muscle and joint pain all over her body - not just in her wrists and spine.  In September 2003, she was diagnosed with chronic fatigue syndrome and reported muscle aching and pain in joints since 1991.  The Board notes that chronic fatigue syndrome may include symptoms such as pain moving from one joint to another without swelling or redness.  See Mayo Clinic, Chronic Fatigue Syndrome (http://www.mayoclinic.com/health/chronic-fatigue-syndrome/DS00395/DSECTION=symptoms).  The Veteran was afforded a VA examination in December 2009; however, the examiner did not discuss whether the Veteran still has a diagnosis of chronic fatigue syndrome and/or disabilities related to her complaints of muscle and joint pain all over her body (not just her wrists, cervical spine, and lumbar spine).  Although VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant, see Mariano v. Principi, 17 Vet. App. 305, 312 (2003), VA has discretion to determine when additional information is needed to adjudicate a claim.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (stating that VA has discretion to schedule a Veteran for a medical examination where it deems an examination necessary to make a determination on the Veteran's claim).  Thus, the Board must remand this matter to obtain a new VA examination.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record the Veteran's in-patient clinical records from KKMC Hospital.  All actions to obtain the requested records must be documented fully in the claims file.  Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  If they cannot be located or no such records exist, a memorandum of unavailability should be prepared and the Veteran must be provided notification that the records are not available.  

2.  The Veteran should be scheduled for an examination to determine the nature and etiology of any muscle and joint pain (other than wrists, cervical spine, and lumbar spine).   Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service treatment records, and the Veteran's statements.  The examiner should then provide an opinion as to the following:

a) Indicate whether the Veteran's reported muscle and joint pain is attributable to a specific disease entity.   

b)  If the Veteran suffers from signs or symptoms that are not determined to be associated with a known clinical diagnosis, the examiner should indicate whether the condition meets the regulatory definition of either an undiagnosed illness or a medically unexplained chronic multi symptom illness.  38 C.F.R. § 3.317.  Please comment as to whether the Veteran has a diagnosis of chronic fatigue syndrome.  See September 2003 VA examination report.

c) If the examiner determines that the Veteran has a current disability that is not an undiagnosed illness or a medically unexplained chronic multi symptom illness, the examiner should provide an opinion as to whether it is at least as likely as not that the disability is related to the Veteran's active service and/or had its onset in active service.

The examiner is requested to provide a complete and detailed rationale for every opinion provided.

If the examiner determines that an opinion cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words simply stating that an opinion cannot be provided without resort to mere speculations is not acceptable without a detailed reason as to why this is so.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  The Veteran must be advised of the importance of reporting to the above-scheduled VA examination and of the possible adverse consequences, to include the denial of her claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2011).  A copy of the notification letter advising her of the time, date, and location of the scheduled examination must be included in the claims folder, and must reflect that it was sent to her last known address of record.  If the Veteran fails to report to the examination, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


